NO. 12-17-00371-CR
                             IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE:                                                  §

GAYLAND DECLOYCE WILLIAMS,                              §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Gayland Decloyce Williams, an inmate acting pro se, filed this original proceeding in
which he contends that the trial court deprived him of the right to effective assistance of counsel
and no evidence supports his conviction for evading arrest with a motor vehicle.1
        On November 30, 2017, this Court notified Relator that his petition failed to comply with
Texas Rules of Appellate Procedure 52.3 and 52.7 and that the petition would be dismissed
unless Relator provided a corrected, amended petition on or before December 11. On December
11, Relator filed a motion for extension of time to file an amended brief, but because the motion
failed to comply with rule of appellate procedure 9.5, we gave Relator until December 21 to file
a proper motion.       Without filing a proper motion, Relator subsequently filed an amended
petition, which still failed to comply with Rules 52.3 and 52.7.
        Additionally, Relator’s conviction for the third degree felony of evading arrest or
detention with a motor vehicle is final. See Williams v. State, No. 12-15-00065-CR, 2015 WL
2405561 (Tex. App.—Tyler May 20, 2015, no pet.) (mem. op., not designated for publication).
Courts of appeals do not have authority to issue writs of mandamus regarding complaints that
may only be raised by a post-conviction habeas corpus proceeding. See Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also In re McAfee, 53 S.W.3d 715,
718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “To complain about any action, or
        1
         Respondent is the Honorable Jack Skeen, Jr., judge of the 241st Judicial District Court in Smith County,
Texas. The Real Party in Interest is the State of Texas.
inaction, of the convicting court, the applicant may seek mandamus relief from the Court of
Criminal Appeals.” In re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—Houston [14th Dist.]
2006, orig. proceeding). Accordingly, for these reasons, we dismiss the petition for writ of
mandamus.
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          JANUARY 3, 2018

                                       NO. 12-17-00371-CR



                           GAYLAND DECLOYCE WILLIAMS,
                                     Relator
                                       V.

                                    HON. JACK SKEEN, JR.,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Gayland Decloyce Williams; who is the relator in Cause No. 241-1607-14-A. Said petition for
writ of mandamus having been filed herein on November 30, 2017, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    3